Citation Nr: 1534628	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2012, the Board remanded the claim for further development.  The case has been returned to the Board for further development.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  A March 2005 Board decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the March 2005 Board decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for an acquired psychiatric disorder, is cumulative or redundant of evidence previously
received, and does not raise a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The March 2005 Board decision that denied the claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 4004(b), 7104(b) (West 2014); 38 C.F.R. §20.1100 (2014).  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by correspondence dated in August 2008 and January 2013 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a mental disorder in August 1995.  An April 1996 rating decision denied the claim for a mental disorder on the basis of the Veteran's condition being a congenital or developmental defect that was not subject to service connection.  A March 2005 Board decision denied the claim for service connection for an acquired psychiatric disorder on the basis that there was no evidence that an acquired psychiatric disorder occurred in or was caused by service.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the March 2005 Board decision that denied service connection for an acquired psychiatric disorder, the competent evidence of record was against a finding that the Veteran had an acquired psychiatric disorder that had its onset in, or was related to his active duty service.  The Board notes that since the March 2005 Board decision, no additional evidence has been submitted that shows that the Veteran has an acquired psychiatric disorder that is related to his active duty service.  In March 2013, a July 1973 Jacksonville Naval Hospital treatment note was associated with the claims file, however that treatment note was already of record at the time of the March 2005 Board final decision.  Additionally, VA treatment records since April 2005 from the Dallas VAMC have been associated with the claims file, however this evidence, while new, does not relate to any unproven element of the previously denied claim.  

Thus, while the evidence received since March 2005 may be "new" in the sense that it was not previously of record, none of the evidence submitted since March 2005 is "material" for purposes of reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  At the time of the March 2005 decision, there was evidence that the Veteran had a diagnosis of depression, however that depression was not, and has not been linked to the Veteran's military service.  Therefore, the Board finds that the low threshold for reopening the claim has not been met in this case.  In the absence of such evidence, the Veteran's application to reopen his claim must fail.  

Simply put, the new evidence the Veteran has submitted to VA since 2005 that relates to the Veteran's acquired psychiatric disorder is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It essentially does not provide any significant information that was not already known or argued by the Veteran at the time of the prior final denial.  The Board also notes that no treating provider or other physician in the voluminous medical record found in the claims file has related that any of the Veteran's psychiatric disorders are related to his service.  Nor has the Veteran submitted any new evidence that suggests such a nexus.  Therefore, the Board finds that the evidence added to the claims file is not material because it does not create a reasonable possibility of substantiating the claim.  


Since there has been no additional evidence submitted that shows that the Veteran has an acquired psychiatric disorder that is related to his active duty service, it follows that even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised, and the Veteran's contentions are merely cumulative of contentions made at the time of the last final denial.  In sum, the evidence submitted since March 2005 either is not new because it had been associated with the claims file and considered previously, is new but redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection.  This claim cannot be reopened for these reasons.  


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for an acquired psychiatric disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


